considering the fragile medical condition of [I.G.C.] in that he is unable to
                     communicate, is legally blind and deaf, and suffers from cerebral palsy, it
                     is hard to imagine that [Travis C.] would further injure his son." Thus,
                     the court found that "the best interest of [I.G.C.] will be promoted by
                     allowing [Travis C.] to return to the home to assist [Marites C.] in caring
                     for him, with a Safety Plan in effect that will require [Marites C.], or
                     another responsible adult like the maternal great aunt, to supervise
                     [Travis C.]'s contact with [I.G.C.] at all times." The court further
                     scheduled this matter for a status check in three months so that petitioner
                     Clark County Department of Family Services can monitor the situation
                     and perform random checks. It is not our place to substitute our judgment
                     for that of the juvenile court as to factual findings, and in light of the
                     juvenile court's findings, we cannot conclude that the juvenile court's order
                     rose to the level of an arbitrary or capricious exercise of discretion.      Int?
                     Game Tech. Inc. v. Second Judicial Dist. Court, 124 Nev. 193, 197, 179
P.3d 556, 558 (2008); Pan, 120 Nev. at 228, 88 P.3d at 844. We also
                     conclude that the juvenile court did not exceed its jurisdiction by entering
                     the order. NRS 34.320. Accordingly, we
                                  ORDER the petition DENIED.i




                                              Parraguirre


                            Lki                 , J.                                       , J.
                     Douglas                                    Cherry


                           'In light of this order, we vacate our July 10, 2015, temporary stay.


SUPREME COURT
        OF
     NEVADA                                                 2
(0) 19474    .4t44
                      cc: Hon. Frank P Sullivan, District Judge, Family Court Division
                           Clark County District Attorney/Juvenile Division
                           Aaron Grigsby
                           Special Public Defender
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA                                              3
(0) 1947A    )4(tto